Citation Nr: 1705546	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-01 997	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic low back disability, claimed as residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Service connection for a back injury was denied therein.  The Veteran appealed this determination.  During the pendency of the appeal, jurisdiction was transferred to the RO in Atlanta, Georgia.  In August 2013, the Veteran testified at this RO before the undersigned Board Veterans Law Judge.  The Board, after recharacterizing this matter as service connection for a chronic low back disability, claimed as residuals of a low back injury, remanded for additional development in January 2014 and in July 2014.

In a February 2015 decision, the Board denied service connection for a chronic low back disability, claimed as residuals of a low back injury.  The Veteran appealed the Board's decision.  In October 2015, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Remand (JMR) filed earlier that month.  The JMR called for the Board's decision to be vacated and for this matter to be remanded back to the Board for readjudication consistent with its terms.  As such, this matter came before the Board again in April 2016 when it was remanded for more additional development.  Review of the Veteran's claims file at this time reveals that readjudication still cannot occur yet.  This matter accordingly once again is REMANDED for more additional development.


REMAND

Although the further delay entailed by another remand is regrettable, particularly given the lengthy procedural history of this matter, current readjudication concerning the Veteran's claim of entitlement to service connection for a chronic low back disability, claimed as residuals of a low back injury, would be premature.  Undertaking additional development prior to a new Board decision is the only way to ensure that the Veteran is afforded every possible consideration.  That he must be afforded such consideration is acknowledged.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA has a duty to assist him in gathering evidence that may show he is entitled to the benefit sought, in other words.

I.  Records

The duty to assist includes making as many requests as necessary to obtain records in government custody such as VA treatment records, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2016).  In May 2016, the Veteran submitted VA Forms 21-4142 and 21-4142a authorizing VA to obtain various pertinent treatment records on his behalf.  He specifically identified a VA clinic in Stockbridge, Georgia, as a source of such records on the first form.  Yet, there is no indication that a request or requests for them have been made.  This must be done.  The Veteran and his representative further must be notified if the request(s) is/are unsuccessful.  

II.  Initial Review of Additional Pertinent Evidence

Pertinent evidence is initially reviewed by the agency of original jurisdiction (AOJ).  Additional pertinent evidence that becomes available after the RO's statement of the case but prior to certification to the Board thus is to be addressed in a supplemental statement of the case (SSOC).  38 C.F.R. § 19.31(b) (2016).  After certification to the Board, such evidence must be referred back to the AOJ for initial review.  38 C.F.R. § 20.1304(c) (2016).  Exceptions are when the claimant or his representative waives this review right or when the benefit being sought is allowed in full by the Board.  Id.  Waiver is presumed, unless otherwise conveyed by the claimant or his representative in writing, with respect to substantive appeals received on or after February 2, 2013.  38 U.S.C.A. § 7105(e)(1) (West 2014).

As directed in the Board's last remand, the Appeals Management Center issued an October 2016 SSOC readjudicating the Veteran's claim of entitlement to service connection for a chronic low back disability, claimed as residuals of a low back injury.  He submitted a pertinent letter from his private physician in December 2016.  When this matter was certified to the Board is unclear.  In any event, there is no SSOC addressing the aforementioned additional pertinent evidence.  Neither the Veteran nor his representative has waived the right to have the RO review it initially, and such cannot be presumed since his substantive appeal is from January 2010.  Finally, the Board cannot allow the benefit sought at this time.  RO review which takes into consideration the aforementioned as well as any new additional pertinent evidence that becomes available during the course of this remand accordingly must occur, whether in a SSOC (if service connection continues to be denied) or a rating decision (if service connection is granted).  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly concerning his low back.  This includes those from the VA clinic in Stockbridge, Georgia, as well as from any other facility identified by him or his representative.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Then take into account all of the evidence (that previously considered, the December 2016 letter from the Veteran's private physician, and any that becomes available during the course of this remand) in readjudicating this matter.  Issue a rating decision if the determination made is favorable to the Veteran.  If it is unfavorable, issue an SSOC.  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to a SSOC before processing for return to the Board.  
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

